Case 6:19-cv-00053-JCB-JDL Document 31 Filed 04/16/19 Page 1 of 5 PageID #: 271



                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

    TYSON AND BILLY ARCHITECTS, P.C.                       §
                                                           §
          Plaintiff                                        §
                                                           §
    vs.                                                    §     CASE NO. 6:19-CV-53 (JDK/JDL)
                                                           §
    KINGDOM PERSPECTIVES G.P., LTD.,                       §
    ET AL.                                                 §
                                                           §
          Defendants



                             AGREED DOCKET CONTROL ORDER

 It is hereby ORDERED that the following schedule of deadlines is in effect until further order of this
 Court:


  April 20, 2020    9:00 a.m. JURY TRIAL as reached at the United States District Court,
                    221 W. Ferguson, 1st Floor, Courtroom of Judge Jeremy D. Kernodle,
  To be assigned by Tyler, Texas.
  the Court

  Court designated date
  – not flexible without
  good cause - Motion
  Required
  April 20, 2020         9:00 a.m. JURY SELECTION at the United States District Court, 221 W.
                         Ferguson, 1st Floor, Courtroom of Judge Jeremy D. Kernodle, Tyler,
  Court designated date  Texas.
  – not flexible without
  good cause - Motion
  Required
  March 26, 2020         9:30 a.m. PRETRIAL CONFERENCE at the United States District Court,
                         211 W. Ferguson, 2nd Floor, Courtroom of Judge John D. Love, Tyler,
  Court designated date Texas.
  – not flexible without         Lead trial counsel must attend the pretrial conference.
  good cause - Motion
  Required
Case 6:19-cv-00053-JCB-JDL Document 31 Filed 04/16/19 Page 2 of 5 PageID #: 272




 April 17, 2020    Parties to file estimates of the amount of time they request at jury selection and
                   trial for (1) voir dire, (2) opening statements, (3) direct and cross examinations,
                   and (4) closing arguments.
 April 13, 2020    Responses to Motions in Limine due.
 April 10, 2020    Motions in Limine due. The parties are directed to confer and advise the
                   Court on or before 3:00 p.m. the day before the pre-trial conference which
                   paragraphs are agreed to and those that need to be addressed at the pre-trial
                   conference.

                   Motions in limine should comply with local rule CV-7(n). Parties shall file
                   motions in limine as a single document containing no more than 10 disputed
                   issues absent leave of court.
 April 6, 2020     Deadline to file Joint Pretrial Order, Joint Proposed Jury Instructions
                   with citation to authority, and Form of the Verdict for jury trials.

                   See the Court’s website for a sample Joint Pretrial Order.

                   Notice of Request for Daily Transcript or Real Time Reporting of Court
                   Proceedings due. If a daily transcript or real time reporting of court
                   proceedings is requested for trial or hearings, the party or parties making said
                   request shall file a notice with the Court.
 April 1, 2020     Objections to Pretrial Disclosures and Rebuttal Designations due.
                   A party may serve and file a list disclosing (1) any objections to the use under
                   Rule 32(a) of a deposition designated by another party under Rule
                   26(a)(3)(A)(ii); (2) any objections, together with the grounds therefor, that may
                   be made to the admissibility of materials identified under Rule 26(a)(3)(A)(iii);
                   and (3) the use of any witnesses (except for expert objections) identified under
                   Rule 26(a)(3)(A)(i), if any. Prior to filing objections, the parties are expected
                   to comply with the meet and confer requirements of Local Rule CV-7(h).

                   Objections should identify the contested exhibit by number and explain in
                   detail the legal basis for the objection. The parties should organize their
                   objections into discrete categories. Responses to objections are due within two
                   business days of the filing of the objections.

                   Objections not so disclosed, other than objections under Rules 402 and 403 of
                   the Federal Rules of Evidence, shall be deemed waived unless excused by the
                   Court for good cause shown.


 March 26, 2020    Rebuttal Designations due.
                   For rebuttal designations, cross examination line and page numbers to be
                   included.

                   In video depositions, each party is responsible for preparation of the final
                   edited video in accordance with their parties’ designations and the Court’s
                   rulings on objections.

  Page 2
Case 6:19-cv-00053-JCB-JDL Document 31 Filed 04/16/19 Page 3 of 5 PageID #: 273




 March 16, 2020          Pretrial Disclosures due.

                         Each party shall provide to the other parties disclosures regarding the evidence
                         that the disclosing party intends to present at trial pursuant to Federal Rule of
                         Civil Procedure 26(a)(3)(A), specifically to include the exchange of exhibit
                         lists, witness lists, and deposition designations, if any. Sample exhibit lists and
                         witness lists with the Court’s preferred format can be found on the Court’s
                         website at www.txed.uscourts.gov. Parties should use the sample lists of the
                         trial judge, which can be found on each respective judge’s website.

                         Deposition Designations: Each party who proposes to offer deposition
                         testimony pursuant to Rule 26(a)(3)(A)(ii) shall file a disclosure identifying the
                         line and page numbers to be offered. Each side is limited to designating no
                         more than 10 hours of deposition testimony for use at trial absent a showing of
                         good cause. As trial approaches, if either side needs to designate more than 10
                         hours, the party may file a motion for leave and show good cause. All
                         depositions to be read into evidence as part of the parties’ case-in-chief shall be
                         EDITED so as to exclude all unnecessary, repetitious, and irrelevant
                         testimony; ONLY those portions which are relevant to the issues in
                         controversy shall be read into evidence.

                         Witness Lists: In addition to identifying witnesses as “will call,” “may call,”
                         or “probably will not call,” each side shall identify the witness’s employer and
                         topic the witness will address, e.g., John Doe, Acme Corp., invalidity.
 December 20, 2019      Dispositive Motions due from all parties and any other motions that may
                        require a hearing (including Daubert motions) due. Motions shall comply
 Court designated date with Local Rule CV-56 and Local Rule CV-7. Motions to extend page limits
 – not flexible without will only be granted in exceptional circumstances.
 good cause – Motion
 Required               Any party filing a motion for summary judgment SHALL include a list of
                        undisputed facts with citations to the record. The responding party shall
                        respond to each one of those facts by either identifying agreement or by stating
                        the dispute with corresponding record cites.
 November 22, 2019       Expert Discovery Deadline.
 October 22, 2019        Rebuttal expert witness reports due.
                         If, without agreement, a party serves a supplemental expert report after the
                         rebuttal expert report deadline has passed, the serving party must file notice
                         with the Court stating service has occurred and the reason why a supplemental
                         report is necessary under the circumstances.
 October 18, 2019        Deadline to file motions to compel.
                         Prior to filing a motion to compel, the parties are required to comply with the
                         meet and confer requirements of Local Rule CV-7(h).
 October 11, 2019        Expert witness reports due by the party with the burden of proof.
 October 11, 2019        Fact discovery deadline.
Case 6:19-cv-00053-JCB-JDL Document 31 Filed 04/16/19 Page 4 of 5 PageID #: 274




 September 12, 2019   Privilege Logs to be exchanged by parties, identifying the documents or
                      information and the basis for any disputed claim of privilege in a manner that,
                      without revealing information itself privileged or protected, will enable the
                      other parties to assess the applicability of the privilege or protection. A party
                      may move the Court for an order compelling the production of any privileged
                      documents or information identified on any other party’s privilege log. If such
                      a motion is made, the party asserting privilege shall file with the Court within
                      thirty (30) days of the filing of the motion to compel any proof in the form of
                      declarations or affidavits to support their assertions of privilege, along with the
                      documents over which privilege is asserted for in camera inspection. If the
                      parties have no disputes concerning privileged documents or information, then
                      the parties shall file a notice so stating within 10 days of exchanging privilege
                      logs.

                      Parties to designate all experts who will provide reports pursuant to Federal
                      Rule of Civil Procedure 26(a)(2)(B). At this time, each party shall identify
                      each expert by name, address, and telephone number, and provide the other
                      parties with copies of each expert’s resume in compliance with Federal Rule of
                      Civil Procedure 26(a)(2)(B)(iv) and (v), and Local Rule CV-26(b). The parties
                      shall also identify the general subject matter on which each expert will provide
                      an opinion.
 October 11, 2019     Mediation to be completed.


 June 4, 2019         Defendant shall assert any counterclaims. After this deadline, leave of Court
                      must be obtained to assert any counterclaims.
 April 4, 2019        Additional Disclosures. To the extent not already disclosed under this Order
                      or as required by the Federal Rules of Civil Procedure, and without awaiting a
                      discovery request, each party shall provide to every other party a copy of all
                      documents, data compilations and tangible things in the possession, custody, or
                      control of the party that are relevant to all pleaded claims or defenses involved
                      in this action. Parties shall refer to Local Rule CV-26(d) in compliance with
                      these disclosures.

                      Ongoing Duty to Supplement. After disclosure is made pursuant to this
                      order, each party is under a duty to supplement or correct its disclosures
                      immediately if the party obtains information on the basis of which it knows
                      that the information disclosed was either incomplete or incorrect when made,
                      or is no longer complete or true.


 April 29, 2019       Deadline to File Motion to Transfer Venue. In the alternative, parties shall
                      move for an extension of time to file a motion to transfer.
 April 4, 2019        Initial Disclosures due. Each party shall serve initial disclosures pursuant to
                      Federal Rule of Civil Procedure 26(a)(1)(A).
 April 29, 2019       The Parties shall join additional parties. It is not necessary to file a motion to
                      join additional parties prior to this date. Thereafter, it is necessary to obtain
                      leave of Court to join additional parties.


  Page 4
Case 6:19-cv-00053-JCB-JDL Document 31 Filed 04/16/19 Page 5 of 5 PageID #: 275




  3 days                       EXPECTED LENGTH OF TRIAL

          *In the event that any of these dates fall on a weekend or Court holiday, the deadline is modified
 to be the next Court business day.

          The parties are directed to Local Rule CV-7(d), which provides in part that “[i]n the event a party
 fails to oppose a motion in the manner prescribed herein the Court will assume that the party has no
 opposition.”

 MODIFYING/AMENDING this Docket Control Order. A party seeking to amend or modify this
 Docket Control Order shall re-file a complete Proposed Docket Control Order in every instance where a
 motion to modify / amend a Docket Control Order is to be considered by the Court. The amended Docket
 Control Order shall incorporate the modified deadlines in addition to the deadlines that remain
 unchanged. Each proposed modified deadline should be entered above the corresponding current
 deadline, within the same cell as the corresponding current deadline. The modified deadline should be
 placed between brackets (i.e. “[“ and “]”), but should otherwise be in a font and format identical to the
 current deadline.
         For example:

            [Jan. 10, 2017]            Deadline to File Motion for Summary Judgment of Indefiniteness.
                                       See the Court’s website for further information.
             Jan. 1, 2017


                                             OTHER LIMITATIONS

           (a)     The following excuses will not warrant a continuance nor justify a failure to comply with
                   the discovery deadline:

                   (i)        The fact that there are motions for summary judgment or motions to dismiss
                              pending;
                   (ii)       The fact that one or more of the attorneys is set for trial in another court on the
                              same day, unless the other setting was made prior to the date of this order or was
                              made as a special provision for the parties in the other case;
                   (i)                                                                                    The
                              failure to complete discovery prior to trial, unless the parties can demonstrate
                              that it was impossible to complete discovery despite their good faith effort to do
                              so.




       So ORDERED and SIGNED this 16th day of April, 2019.
